Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	The RCE amendment filed on February 09, 2021 has been received and made of record. In response to RCE Non-Final Office Action on November 25, 2020, independent claims 1, 10 and 13 have been amended. Applicants maintained dependent claims 2-6, 8, 9, 11, 12, 14, and 15. Claim 7 is cancelled as before the RCE Non Final Office action. Claims 16-18 have been added as new dependent claims. Therefore, claims 1-6 and 8-18 are pending for consideration.

Response to Arguments
3.	 Applicants’ arguments with respect to independent claims 1, 10, and 13 have been considered but are moot in view of new grounds of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

7.	Claims 1, 3, 4, 6, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al.(US 2020/0031656 A1) (herein after Rudick) in view of Hill et al.(US 2011/0241985 A1) (herein after Hill).

Regarding claim 10, Rudick teaches a visual cue detection and characterization component in a distributed presentation system that includes a primary display device(dispenser 300 including electronic display 302, figs.3A-3B and related text) that displays original content from a content source (figs.3A&3B and related text), an external camera(camera 1006, fig.10, Para-58)(camera 1006 is external to the beverage dispenser 1004) paired with the primary display device(Para-8: a virtual and/or augmented reality configuration may allow for a user to interface with a mobile device with a camera that is in communication with the dispenser) and configured to acquire an image of the original content displayed on the primary display device(Para-8: the user may point the camera of the mobile device at the dispenser such that the mobile device displays the dispenser on a display of the mobile device), and one or more (user interfaces 214a-214n, 214,  electronic devices 212, Para-33), each of the one or more secondary display devices displaying the original content (Para-33: User interfaces 214a-214n (collectively 214) may replicate a user interface of the dispenser 202), wherein the visual cue detection and characterization component includes one or more processors(Para-38, 42, 72, 85) and a transceiver (input/output unit, Para-9, 10, 32, 33-34, 39, 45-47), wherein the visual cue detection and characterization component is configured to:

receive, using the transceiver, the image of the original content from the external camera(Para-8)(also figs.3A-3B and related text);

process, using the one or more processors, the image of the original content to detect an external visual cue(indicia 308, or 310a-310n, or water soft button 312, or mix soft-button, fig.3A) displayed[projected onto] on the original content displayed on the primary display device and to determine one or more parameters(registration to establish communication, or for selecting a pre-set mix of brands) of the external visual cue, the one or more parameters including at least a location (as seen from 3A&3B, location of each icons and indicia in the electronic device corresponds to display location in the beverage dispenser)(also figs.13A &13B and related text) of the external (figs.3A&3B and related text); and

communicate, using the transceiver, the one or more parameters to the one or more secondary display devices that are displaying the original content, to enable the one or more secondary display devices to display a representation of the external visual cue simultaneously with displaying the original content(figs.3A-3B and related text).

Nevertheless, Rudick is not found to teach expressly the visual cue detection and characterization component in a distributed presentation system, wherein the external visual cue is projected onto the primary display device by a user-held pointing implement.

However, Hill teaches a multi-monitor computer system, wherein the visual cue detection and characterization component(figs.2&3, camera 104, processing unit, master controller, Para-33, 38)  is configured to:

receive, using the transceiver, the image of the original content from the external camera(fig.2, Para-38: during operation, the digital cameras 104 acquire images generally looking across the display screen 106.  Image data acquired by the digital cameras 104 is processed by on-board digital signal processors to determine if a pointer exists in the captured image data);

process, using the one or more processors, the image of the original content to detect an external visual cue projected onto the original content displayed on the primary display device by a user-held pointing implement(Para-38) and to determine one or more parameters of the external visual cue(Para-38: Image data acquired by the digital cameras 104 is processed by on-board digital signal processors to determine if a pointer exists in the captured image data.  When it is determined that a pointer exists in the captured image data, the digital signal processors generate pointer information packets (PIPs) and convey the PIPs to a master controller), the one or more  parameters including at least a location of the external visual cue relative to the original content displayed on the primary display device(Para-38: upon receipt of the PIPs, the master controller processes the PIPs and using triangulation, determines the location of the pointer in the captured images relative to the display screen(x,y) coordinates);

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Rudick with the teaching of Hill to include the feature in order to provide an interactive display board 

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats except for minor wording and insignificant changes in terminology. 

Regarding claim 3, Rudick as modified by Hill teaches the method according to claim 1, wherein at least one of the one or more secondary display devices is located in a location remote from the primary display device(figs.3A-3B, and related text, Rudick; figs.2&3, Hill). (Please use period[.] to indicate an end of sentence).

Regarding claim 4, Rudick as modified by Hill teaches the method according to claim 3, wherein the communicating includes communicating the one or more parameters to the at least one secondary device over the Internet or a wireless network(Para-32/33, Rudick; Para-32, 33, Hill).

Regarding claim 6, Rudick as modified by Hill teaches the method according to claim 1, wherein the detecting includes detecting a first appearance of the external visual cue and (Para-38, Hill).
 
Regarding claim 12, Rudick as modified by Hill teaches the detection and characterization component of claim 10, wherein the external visual cue is overlaying the original content displayed on the display screen(Para-38, Hill)(cursor due to mouse event is always overlaid on a display image).

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations in different formats except for minor wording and insignificant changes in terminology.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations in different formats except for minor wording and insignificant changes in terminology.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 17 given below, since both claims recite identical claim limitations in different formats.

Regarding claim 17, Rudick as modified by Hill teaches the detection and characterization component of claim 10, wherein (finger, pen tool or other object, Para-36, 38, 54, 55, Hill).

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 17, since both claims recite identical claim limitations in different formats except.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al.(US 2020/0031656 A1) in view of Hill et al.(US 2011/0241985 A1) and further in view of Tan et al.(US 2018/0314345 A1) (herein after Tan).

Regarding claim 2, Rudick as modified by Hill is not found to teach expressly the method according to claim 1, wherein the one or more parameters further including one or more of a color of the external visual cue and a shape of the external visual cue.

However, Tan teaches an information handling system virtual laser pointer, wherein the one or more parameters further including one or more of a color of the external visual cue(visual point image, Para-19) and a shape(finite size, Para-5) of the external visual cue (pointer).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Rudick further with the teaching of Tan to include the feature in order to allow presenters greater freedom of movement when explaining visual images for more effective presentation hand movements.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al.(US 2020/0031656 A1) in view of Hill et al.(US 2011/0241985 A1) and further in view of LEE et al.(US 2014/0009394 A1) (herein after LEE).

Regarding claim 5, Rudick as modified by Hill is not found to teach expressly the method according to claim 1, further including communicating a cue identifier with the one or more parameters, wherein the cue identifier identifies the primary display device on which the external visual cue was detected.

However, LEE teaches a method of controlling a plurality of mobile terminals connected to an externally connected image display device, further including communicating a cue identifier with the one or more parameters, wherein the cue identifier identifies the primary display device on which the external visual cue was detected(figs.11-13, S500, S600, fig.16 and related text).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Rudick further with the teaching of LEE to include the feature in order to provide a method that involves transmitting screen information from a mobile terminal to an image display device, thus complexity of the user interface is significantly reduced.

10.	Claims 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al.(US 2020/0031656 A1) in view of Hill et al.(US 2011/0241985 A1)and further in view of TCHIGEVSKY(US 2016/0212369 A1).

Regarding claim 8, Rudick as modified by Hill teaches the method according to claim 1, wherein the detecting includes: acquiring, from the external camera, an image of a display screen of the primary display device(Para-8, Rudick), wherein the external visual cue is overlaying the displayed original content on the display screen(Para-38, Hill).

Nevertheless, Rudick as modified by Hill is not found to teach expressly the method, wherein the detecting includes: comparing the acquired image with the original content to identify the external visual cue.
However, TCHIGEVSKY teaches image matching-based pointing techniques, wherein the detecting includes: 

acquiring, from the external camera, an image of a display screen of the primary display device(501, 502, fig.4, Para-51/52/53), wherein the external visual cue is overlaying the displayed original content on the display screen(fig.3, Para-46/47); and

comparing the acquired image with the original content to identify the external visual cue(505, 507, fig.4, Para-53/54).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Rudick further with the teaching of TCHIGEVSKY to include the feature in order to provide a user timely feedback with respect to that user's movement of the pointing device with respect to the displayed image.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims recite identical claim limitations in different formats.

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims recite identical claim limitations in different formats.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al.(US 2020/0031656 A1), Hill et al.(US 2011/0241985 A1), TCHIGEVSKY(US 2016/0212369 A1) and further in view of PARK et al.(US 2015/0169129 A1)(herein after PARK).

Regarding claim 9, Rudick as modified by Hill and TCHIGEVSKY is not found to teach teaches expressly the method according to claim 8, further including: receiving one or more parameters of a second external visual cue from one of the one or more secondary display devices, the one or more parameters of the second external visual cue including at least a location of the second external visual cue relative to the displayed original content; and displaying a representation of the second external visual cue over the original content displayed by the primary display device.

However, PARK teaches a method of displaying touch indicator, further including:

receiving one or more parameters(hover touch or contact touch position) of a second external visual cue from one of the one or more secondary display devices(figs.8&9 and related text), the one or more parameters of the second external visual cue including at least a location of the second external visual cue(triangle or circle) relative to the displayed original content(figs.8&9); and
(figs.8&9 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Rudick further with the teaching of PARK to include the feature because each of the electronic devices improves efficiency of an object co-production by predicting work intent of a user who uses another electronic device and generating an alarm, a warning, when the work intent is improper.

Conclusion

12.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Examiner Note

13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 25, 2021